Citation Nr: 1422791	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation for scars, residuals of a right arm infection.

3.  Entitlement to service connection for ischemic heart disease.

4.  Whether a timely substantive appeal was filed with respect to a September 2009 RO decision that denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability.  

5.  Whether new and material evidence was received to reopen a previously denied claim for entitlement to service connection for a right arm disability.

6.  Whether new and material evidence was received to reopen a previously denied claim for entitlement to service connection for breathing problems, to include as secondary to asbestos exposure.

7.  Whether new and material evidence was received to reopen a previously denied claim for entitlement to service connection for a back disability.

8.  Whether new and material evidence was received to reopen a previously denied claim for entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record.  

The issues of entitlement to higher disability evaluations for bilateral hearing loss and right arm scar and entitlement to service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal of the September 2009 rating decision that denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability within one year of the rating decision or within 60 days of the February 2010 statement of the case.

2.  The Veteran's original claim of service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability was denied by an unappealed rating decision in September 2009. 

3.  The evidence received since the September 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claims for a right arm disability, breathing problems, a back disability, and a bilateral knee disability nor does it raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal with respect to the September 2009 rating decision that denied claims of entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2013).

2.  The September 2009 rating decision which denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the September 2009 RO decision denying the Veteran's claims of entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability is not new and material, and the Veteran's claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Timely Substantive Appeal

An appeal to the Board consists of a timely filed notice of disagreement NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ, which, here, is the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  And once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2013).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

At issue in this case is whether the Veteran filed a timely substantive appeal of the September 2009 RO decision that denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability.  The Veteran filed a notice of disagreement with that decision in October 2009.  In February 2010, the RO issued a statement of the case, which was mailed with an accompanying letter dated February 12, 2010 notifying the Veteran of his appellate rights and the time period for filing an appeal.  The Veteran did not respond further until January 2011, at which time he submitted a statement claiming that he had never received an SOC or Form 9 from VA, only the accompanying cover letter with nothing attached, and thus was unable to perfect his appeal.  In February 2011, he submitted a VA Form 9, appealing the September 2009 rating decision.

It is clear from the record that the Veteran did not file a substantive appeal within the 60 days from the date the RO mailed the February 2010 SOC or within the one-year period from the September 2009 date of the mailing of the notification of the September 2009 rating decision.  A substantive appeal must be filed with the Agency of Original Jurisdiction (AOJ) within the appropriate time frame.  In this case, there is no evidence that a timely substantive appeal was received by the originating agency prior to the receipt of the untimely Form 9 in February 2011. 

The Board finds that the Veteran was given proper notification of the unfavorable rating decision and the laws and regulations in the February 2010 SOC.  Specifically, the mailing of the SOC falls under the "presumption of regularity" for business documents.  Absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  "The Court routinely has applied a presumption of administrative regularity to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999).
The presumption of regularity is overcome only by clear evidence to the contrary.  No clear evidence is shown in this case to rebut the presumption of regularity.  Therefore, the date of mailing of the SOC, February 12, 2010, will be presumed to be the same as the date of the cover letter on the SOC.  38 C.F.R. § 20.302.

With respect to a Veteran's contention that he did not receive a copy of the SOC or a Form 9, the presumption of regularity applies to the mailing the SOC to the Veteran at his last known address of record.  A Veteran's mere assertion of non-receipt of notice of a RO decision is not clear evidence to rebut the presumption of proper mailing.  Evans v. Brown, 9 Vet. App. 273 (1996).  As applied to this case, any assertion of non-receipt of the SOC does not provide a basis for excusing the Veteran's failure to submit an appeal within the time limit.

The Board finds that there are no documents submitted by the Veteran or his representative between the February 2010 SOC and the untimely February 2011 Substantive Appeal that could reasonably be construed as a timely substantive appeal of the September 2009 rating decision.  38 C.F.R. § 20.202 (2013).  Additionally, the evidence of record does not establish that the Veteran or his representative requested an extension of the 60-day period for filing a Substantive Appeal for good cause. Again, this type of extension must be in writing, and the claims file does not contain any written statements from the Veteran or his representative prior to the Veteran's January 2011 statement in which he claimed the he never received the February 2010 SOC.  38 C.F.R. §§ 20.202, 20.303.

Accordingly, for all above reasons, the Board finds that the Veteran did not submit a timely substantive appeal of his September 2009 RO decision and that decision is therefore final.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability was denied in a September 2009 RO decision; as discussed above, the Veteran did not perfect his appeal.  However, the RO treated the Veteran's untimely substantive appeal as a request to reopen his previously denied claims, which was denied in a September 2011 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims for a right arm disability and breathing problems because it found that the Veteran did not have a current disability.  The RO denied the Veteran's claim for a back disability and a bilateral knee disability because they found that there was no evidence that the disabilities were caused by or related to the Veteran's active military service.  

Since that time, VA treatment records and private medical records from Norwood Hospital have been associated with the Veteran's claims file.  Additionally, the Veteran testified at a May 2013 Travel Board hearing.  However, while this evidence is new, it is not material.  

The Veteran testified at his May 2013 hearing that he has pain in his right arm and hand, with diminished strength.  He contends that he suffers from nerve damage in the right arm due to laterite poisoning in service, which is redundant of his earlier claim, and thus not material.  VA outpatient treatment records do show that the Veteran has been diagnosed with cervical radiculopathy affecting the upper extremities; however, this disability is associated by the Veteran's treatment providers with a cervical spine injury the Veteran sustained in a motor vehicle accident decades after separation from service.  Thus there is no evidence received since the September 2009 decision showing a right arm disability related to service, to include a nerve disability due to laterite exposure.  

While the Veteran has testified that he has breathing problems, which he attributes to alleged asbestos exposure in service, there is no evidence that he has any diagnosed respiratory disability, including any lung problems related to asbestos exposure.  Recent VA outpatient treatment records reflect that the Veteran denied any shortness of breath, which belies his hearing testimony.  Furthermore, the Veteran's subjective complaints at his May 2013 hearing that he believes he has breathing problems are redundant of his April 2009 statement that he believes he has breathing problems related to asbestos exposure.  There is no competent medical evidence showing that the Veteran has any respiratory disability, including any disability relating to service.

Regarding the Veteran's claims for back and knee disabilities, the Veteran testified in May 2013 that he injured his right knee and low back in service lifting a heavy battery.  The Veteran's testimony was similar to a March 2009 statement describing a back injury while working with a heavy piece of equipment.  Additionally, the Veteran's service treatment records, which were available at the time of the September 2009 rating decision, confirm that he was treated for low back strain after lifting batteries, although the Veteran's description of the severity of his injury is not consistent with the contemporaneous treatment records.  Thus, the Veteran's hearing testimony, while new, is not material.  Since the September 2009 rating decision, he has not submitted any new medical evidence showing that his current back or knee problems are related to his active military service, to include an in-service injury.  While VA outpatient treatment records note complaints of back and knee pain, there is no evidence associating these current complaints with an injury decades ago in service.  

In conclusion, none of the evidence received since September 2009 raises a reasonable possibility of substantiating the previously denied claims.

Accordingly, as the Veteran has not submitted any evidence that is both new and material with respect to his previously denied claims for a right arm disability, breathing problems, a back disability, and a bilateral knee disability, the September 2009 RO decision denying entitlement to service connection for these disabilities is final and the claims cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the Veteran's claim that he filed a timely substantive appeal (VA Form 9) of the September 2009 rating decision, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384  (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Furthermore, where the law is dispositive, compliance with VA's duty to notify and assist is not necessary.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  As the Veteran's previously denied claims were not reopened, a VA medical examination was not required.  VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

The Veteran did not file a timely substantive appeal of the September 2009 RO decision that denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability, and the appeal is denied.

New and material evidence has not been submitted to reopen the September 2009 RO decision that denied entitlement to service connection for a right arm disability, breathing problems, a back disability, and a bilateral knee disability, and the appeal is denied.


REMAND

The Veteran is also seeking entitlement to compensable evaluations for his service-connected bilateral hearing loss and right arm scars.  

At his May 2013 hearing, the Veteran testified that his hearing loss has worsened since his January 2011 VA examination.  He also testified that his right arms scars were painful, particularly to the touch, which he felt was not adequately reflected by the April 2011 VA examination.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his bilateral hearing loss and his right arm scars.

Additionally, the Veteran is seeking entitlement to service connection for ischemic heart disease, which he believes is due to exposure to herbicides.  While the Veteran served mainly in Thailand and the RO found that exposure to herbicides there could not be verified, the Veteran submitted a statement in December 2013 reporting that on the way over to Thailand, he had a stopover in Saigon in the Republic of Vietnam.  VA outpatient treatment records show that the Veteran reported serving in Thailand, but told his primary care provider that he was in Vietnam for a day in 1964.  Available service personnel records list the first day of the Veteran's service in Thailand as January 2, 1964, so his flight there would have occurred in late December 1963 or early January 1964, allowing for a sufficiently limited period of time for searching for records.  Accordingly, the Veteran's claim for ischemic heart disease must be remanded for additional development.  The RO should attempt to verify whether the Veteran or the unit he was assigned to had a flight that landed in Vietnam on its way to Thailand when the Veteran was deployed.  Additionally, it appears that only some of the Veteran's service personnel records are associated with the Veteran's claims file.  On remand, the RO should attempt to obtain any additional service personnel records.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA outpatient treatment records after November 2013 with the Veteran's claims folder.

2. The RO should attempt to obtain any remaining service personnel records that are not associated with the Veteran's claims folder.  If no additional records can be located, a formal finding of such should be placed of record.  

3. The RO should attempt to verify whether the Veteran or the unit he was assigned to had flight that landed in Vietnam on its way to Thailand when the Veteran was deployed.  The results of this investigation should be documented and if the Veteran's alleged presence in the Republic of Vietnam cannot be verified, a formal finding of such should be placed of record.

4. Once this is done, the RO should schedule the Veteran for a VA audiological examination of his bilateral hearing loss and a VA dermatology examination of his right arm scars.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.
findings, historical records, and medical principles.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


